Waiving all else, the respondent rests his case in this Court on his exceptions to the refusal of the court to require the State to elect on which of the two counts of the information it would go to the jury, and the refusal of the court to set aside the verdict, which was guilty on both counts, on the ground that it convicted him of two separate and distinct offenses. The first count charged the unlawful possession of intoxicating liquor; the other charged the unlawful sale of intoxicating liquor. These offenses are of the same nature, being acts prohibited by section 4 of No. 204, Acts of 1921, and are subject to the same penalty, as provided in section 21 of the same act. Therefore they could be joined in one information, and it was within the discretion of the trial court whether an election should be required of the State. State v. Darling, 77 Vt. 67, 70, 58 A. 974; State v.Semeraro, 99 Vt. 275, 277, 131 A. 798.
Judgment that there is no error in the proceedings and therespondent takes nothing by his exceptions. Let execution bedone.